Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-539

IN RE PAMELA B. STUART,
              Respondent.                           DDN: 50-17

A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No.     220236


BEFORE:      Thompson, Beckwith and Easterly, Associate Judges.

                                    ORDER
                           (FILED – November 2, 2017)

      On consideration of the certified order from the Supreme Court of Florida
suspending respondent for one year; this court’s June 9, 2017, order suspending
respondent pending resolution of this matter and directing her to show cause why
reciprocal discipline in the form of a one-year suspension with a fitness requirement
should not be imposed, the response thereto, the statement of Disciplinary Counsel,
and respondent’s reply; and respondent’s D.C. Bar R. XI, §14 (g) affidavit filed on
July 7, 2017; and it appearing that respondent stipulated to the factual basis
underlying her Florida discipline and consented to judgment, it is

      ORDERED that Pamela B. Stuart is hereby suspended from the practice of
law for one year nunc pro tunc to July 7, 2017, with reinstatement subject to a
showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930
A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate).


                                        PER CURIAM